Exhibit 10.5

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of January 22, 2010 by and between Diedrich Coffee, Inc.
(“Diedrich”) and J. Russell Phillips (“Executive”), with reference to (i) that
certain Chief Executive Officer Employment Agreement dated as of February 7,
2008 by and between Diedrich and Executive (the “Employment Agreement”) and
(ii) that certain Stock Option Agreement dated as of February 7, 2008 by and
between Diedrich and Executive (the “Stock Option Agreement”). Capitalized terms
used but not otherwise defined herein have the respective meanings ascribed to
them in the Employment Agreement or the Stock Option Agreement, as the case may
be.

WHEREAS, Executive currently serves as President and Chief Executive Officer of
Diedrich pursuant to the Employment Agreement;

WHEREAS, Diedrich and Executive have entered into discussions in order to come
to mutually satisfactory terms regarding the termination of their employment
relationship (the “Separation”); and

WHEREAS, Diedrich and Executive have come to mutual agreement that Executive’s
employment with Diedrich shall continue until January 31, 2010 (the “Separation
Date”), at which time Executive’s employment with Diedrich shall terminate, all
in accordance with the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the adequacy and
receipt of which the parties expressly acknowledge, Executive and Diedrich agree
as follows:

1. Employment Period; Compensation. Executive’s employment with Diedrich shall
terminate on the Separation Date, and Executive hereby resigns from all
positions Executive holds with Diedrich and its affiliates effective as of the
Separation Date other than his continuing role as a member of Diedrich’s Board
of Directors.

(a) Until the Separation Date, (1) Diedrich shall continue to employ Executive
at Executive’s current compensation as further described in Section 1(b) below,
and (2) Executive shall continue to be subject to all of the employment policies
and rules of Diedrich as then in effect.

(b) Until and through the Separation Date, Executive shall be entitled to
Executive’s current base salary and all benefits to which Executive is currently
entitled pursuant to the Employment Agreement; provided, however, that Executive
shall not be entitled to any Bonus with respect to the current fiscal year.

(c) All payments, benefits and other consideration under this Agreement shall be
made subject to applicable tax withholding and 401(k) contributions, if any, and
Diedrich shall withhold from any payment, benefit or other consideration under
this Agreement all foreign, federal, state, local and other taxes that Diedrich
is required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all foreign,
federal, state, local and other taxes due with respect to any consideration
received under this Agreement.

 

1



--------------------------------------------------------------------------------

(d) On the eighth day following the Separation Date, provided that Executive has
delivered the executed Release and Waiver referenced in Section 1(e) below
(which Release and Waiver has not been revoked) and has complied with the other
terms and conditions of this Agreement, Diedrich shall make a lump sum payment
to Executive in the net amount equal to Two Hundred Fifty Thousand Dollars
($250,000).

(e) In consideration for the payments, benefits and other consideration
contemplated by this Agreement (including Diedrich’s acknowledgments and
agreements set forth in Section 2 below), and as material inducement for
Diedrich to agree to provide such payments, benefits and other consideration,
Executive shall execute and deliver to Diedrich, on and as of the Separation
Date, a general release and waiver in the form attached hereto as Exhibit A (the
“Release and Waiver”).

2. Stock Options.

(a) The parties acknowledge and agree that the Separation shall be deemed to be
the result of voluntary retirement of Executive. Accordingly, pursuant to
Section 3(b) of the Stock Option Agreement, Executive shall have a period of
180 days from the Separation Date to exercise any vested Options, and upon
expiration of such period, all vested but unexercised Options shall terminate
and become unexercisable.

(b) ALL UNVESTED OPTIONS ISSUED UNDER THE STOCK OPTION AGREEMENT SHALL TERMINATE
AND SHALL BECOME UNEXERCISABLE AS OF THE DATE OF THIS AGREEMENT.

(c) The parties acknowledge and agree that, as of the date hereof, the total
number of vested Options is 137,500.

(d) Diedrich acknowledges and agrees that, commencing on the Separation Date,
subject to the terms and conditions of the Stock Option Agreement, Executive may
exercise any vested Options by means of cashless exercise.

3. Executive Benefits. Executive shall be entitled to all vested accrued
benefits under the “employee benefit plans” (as such term is defined in
section 3 of the Executive Retirement Income Security Act of 1974, as amended
(“ERISA”)) of Diedrich as of the Separation Date. This Agreement shall not be
deemed, construed or interpreted as placing any restriction or impediment upon
Diedrich with regard to its right or authority to amend or terminate any such
plan or any of the terms of such plan, nor shall this Agreement be deemed,
construed or interpreted as an amendment to any such plan or any of the terms of
such plan. Without limiting the foregoing, as of the Separation Date, Executive
will receive a lump sum payment for all accrued and unused vacation.

4. COBRA. After the Separation Date, Executive may continue, at Executive’s
election, the medical coverage for Executive and/or Executive’s dependents on
the same terms and conditions as any other employee entitled to elect COBRA
continuation coverage under the relevant medical plans of Diedrich. Executive is
entitled to elect and pay for COBRA continuation coverage whether or not
Executive signs this Agreement. However, as additional consideration for
Executive signing this Agreement, and conditioned upon Executive’s compliance
with Section 1(d) above, Diedrich will continue to pay its portion of the major
medical, executive medical and dental premiums, which Executive has in effect,
for a period of six (6) months, provided Executive elects to continue health
insurance through COBRA.

 

2



--------------------------------------------------------------------------------

5. Release.

(a) In consideration for the agreements provided herein (including the
consideration set forth in Sections 1 and 2), and as material inducement for
Diedrich to enter into this Agreement, Executive hereby, for Executive and on
behalf of Executive’s affiliates, heirs, executors, administrators and assigns
(collectively, the “Releasing Parties”), fully and completely releases, waives,
forever discharges and holds harmless Diedrich, Green Mountain Coffee Roasters,
Inc. each of their subsidiaries and affiliates, and all of their respective
shareholders, partners, members, beneficiaries, trustees, managers, officers,
directors, employees, agents and representatives, and each of their respective
successors, assigns, heirs, executors and administrators (each, a “Released
Party” and collectively, the “Released Parties”), from and against any and all
actions, claims, causes of action, suits at law or in equity, arbitrations,
demands, damages, obligations, debts, liabilities, charges, complaints,
controversies, disbursements, losses, injuries, interest, fees, costs, expenses
(including reasonable attorneys’ fees and expenses) and other liabilities of any
kind or nature whatsoever, known or unknown, suspected or not, fixed or
contingent, whether heretofore or hereafter accruing, which have arisen, or may
have arisen for or because of any matter or action or inaction or thing done or
not done by any Released Party (each, a “Claim” and collectively, “Claims”),
which Executive ever had, now has or hereafter may have, or which the Releasing
Parties may have, by reason of any matter, cause or thing whatsoever, including
any Claims directly or indirectly as a result of, in connection with, arising
out of or relating in any way to, Executive’s employment relationship with
Diedrich, the terms and conditions of that employment relationship, and the
termination of that employment relationship (collectively, the “Releases”). The
Releases are intended to and shall include any and all Claims that Executive can
or could assert against one or more of the Released Parties for wrongful
discharge, discrimination, harassment, breach of contract, retaliation,
defamation or other torts arising under any federal, state, local or common law.
The released Claims are further intended to and shall include any and all Claims
that Executive can or could assert against one or more of the Released Parties
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”),
Title VII of the Civil Rights Act of 1964, as amended, the Executive Retirement
Income Security Act of 1974, as amended, the Rehabilitation Act of 1973, as
amended, the Workers Adjustment Retraining and Notification Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act, and any state law
comparable to the foregoing laws, and any other federal, state, local or common
law now or hereafter recognized, including any and all laws regulating
employment, wages, back or front pay, employee benefits, compensatory damages,
punitive damages, liquidated damages, attorneys’ fees, expenses and costs,
except to the extent Executive’s rights under such law may not lawfully be
waived. This release and waiver also applies to any Claims brought by any
person, agency or class action under which Executive might have any right or
benefit. This Agreement shall be effective without regard to the legal nature of
the claims raised and without regard to whether any such claims are based upon
tort, equity, implied or express contract or discrimination of any sort. For the
avoidance of doubt, the foregoing Releases shall not apply to any of Diedrich’
obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, Executive represents, warrants and
agrees that, as of the date on which this Agreement is executed: (i) Executive
has not filed or asserted, or caused to be filed or asserted on Executive’s
behalf, any Claim against any Released Party and, to the best of Executive’s
knowledge and belief, no outstanding Claim has been filed or asserted against
any Released Party on Executive’s behalf; (ii) Executive has not reported any
improper, unethical or illegal conduct or activities to any human resources
representative, director, counsel, agent or other representative of Diedrich;
and (iii) there has been no assignment or transfer (whether actual or purported)
to any person or entity whatsoever of the Claims released hereunder by Executive
and no liens have been filed against such Claims, and Executive agrees to
indemnify, defend and hold harmless the Released Parties from and against any
and all Claims, based on or arising out of any such assignment or transfer
(whether actual or purported) of any Claims or any portion thereof or interest
therein. Executive agrees to forever refrain and forebear from commencing,
instituting or prosecuting, or causing to be commenced, instituted or
prosecuted, any arbitration, lawsuit, action or other proceeding, in law, equity
or otherwise, against any Released Party, in any way arising out of or relating
to any of the Releases (or the Claims released thereby), including any action
claiming that this Agreement, or any portion thereof, was fraudulently induced.
Executive further agrees that, if any court assumes jurisdiction of any Claim
against any Released Party on behalf of Executive, Executive shall request that
the matter be dismissed with prejudice. Executive also agrees that, in the event
that Executive breaches this subsection, Executive shall pay any and all costs,
expenses and attorneys’ fees actually incurred by each Released Party in
defending or otherwise responding to or participating in any such action or
proceeding.

(c) Executive expressly waives and relinquishes all rights and benefits under
section 1542 of the Civil Code of the State of California (“Section 1542”) and
any similar statute of the United States or any state or territory of the United
States relating to the subject matter of this Agreement, and does so with
understanding and acknowledgement of the significance and consequences of such
waiver. Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing full and complete Releases, Executive expressly acknowledges that
this Agreement is intended to include in its effect, without limitation, all
Claims which Executive does not know or suspect to exist in Executive’s favor at
the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Claims.

Executive’s Initials:     /s/ JRP        

 

4



--------------------------------------------------------------------------------

6. Confidential Information and Trade Secrets. Executive acknowledges that
during Executive’s employment with Diedrich, Executive has had access to
confidential and proprietary information, including trade secrets and any other
confidential or proprietary information of Diedrich (collectively, “Confidential
Information”). Diedrich maintains a proprietary interest in all Confidential
Information. Accordingly, Executive will not use or disclose to any entity or
person, either directly or indirectly, any Confidential Information, and will
remain bound by the confidentiality provisions of the Employment Agreement and
the employment policies of Diedrich. Executive agrees to surrender to Diedrich
all documents and materials in Executive’s possession or control which contain
Confidential Information. Executive expressly agrees that Executive shall not
make use of Confidential Information to engage in competition with Diedrich or
its affiliates at any time before or after the Separation Date for any reason.
Executive acknowledges and agrees that “Confidential Information” shall be
deemed to include this Agreement and the terms contained herein, provided that
Executive may disclose this Agreement to Executive’s legal counsel who has been
advised of Executive’s confidentiality obligations hereunder.

7. Acknowledgements. Executive acknowledges and understands that the release of
claims under the ADEA is subject to special waiver protection under 29 U.S.C.
§ 626(f). In accordance with that section, Executive specifically acknowledges
and agrees that Executive is knowingly and voluntarily releasing and waiving any
right or claims of discrimination under the ADEA. In particular, Executive
acknowledges and understands the following:

(a) Executive is waiving rights or claims under the ADEA in exchange for the
payments and benefits described herein, which are in addition to anything of
value to which he otherwise is entitled.

(b) Executive has been given a full twenty-one (21) days to consider this
Agreement before executing it (although Executive is not required to wait the
full twenty-one (21) days).

(c) Executive has been advised to consider the terms of this Agreement and to
consult with an attorney of Executive’s choice prior to executing this
Agreement. Executive has carefully read and fully understands all of the
provisions of this Agreement, and has freely and voluntarily entered into this
Agreement without any threat, coercion or intimidation by any person.

(d) Executive will have a full seven (7) days following the execution of this
Agreement to revoke this Agreement and understands that this Agreement shall not
become effective or enforceable until the revocation period has expired. (Any
such revocation shall be in writing and shall be delivered to the Chairman of
the Board of Diedrich.)

(e) Executive’s rights or claims under the ADEA that may arise after the date on
which this Agreement is executed are not waived, and Executive is not waiving
the right to file a complaint or charge with the EEOC or participate in any
investigation or proceeding conducted by the EEOC.

 

5



--------------------------------------------------------------------------------

8. Notices. All notices and other communications required or permitted under
this Agreement shall be deemed to have been duly given and made pursuant to
Section 9.3 of the Employment Agreement.

9. Entire Agreement; Severability; Modifications; Counterparts. Except for the
Employment Agreement and the Stock Option Agreement and otherwise expressly set
forth herein, this Agreement (including the Exhibit(s) hereto) constitutes the
entire agreement between the parties, and fully supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.
Executive acknowledges and agrees that, except as otherwise expressly set forth
herein, Diedrich has satisfied any and all obligations owed to Executive in
connection with Executive’s employment with Diedrich, and except as expressly
set forth above, no promises or representations have been made to Executive in
connection with the Separation. If any provision, or portion of a provision, of
this Agreement is held to be invalid, void or unenforceable for any reason, the
remainder of this Agreement shall remain in full force and effect, as if such
provision, or portion of a provision, had never been contained herein. The
unenforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render that provision unenforceable in any
other jurisdiction. This Agreement may be executed in counterparts, all of which
taken together shall constitute one instrument.

10. Waiver of Breach. No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by, or on behalf of, such party.

11. Governing Law; Construction. This Agreement shall be governed by the laws of
the State of California without regard to its conflicts of laws rules. This
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any party, irrespective of which party
drafted this Agreement or any portions of it. Any uncertainty or ambiguity
existing in this Agreement shall not be interpreted against any party as a
result of the manner of the preparation of this Agreement.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed this Agreement as of the date
first written above.

 

DIEDRICH COFFEE, INC.       EXECUTIVE: By:   /s/ Paul C. Heeschen       /s/ J.
Russell Phillips

Name:

Title:

 

Paul C. Heeschen

Chairman of the Board

     

J. Russell Phillips

SIGNATURE PAGE TO

SEPARATION AGREEMENT BETWEEN

DIEDRICH COFFEE, INC. AND J. RUSSELL PHILLIPS



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver

The undersigned, J. Russell Phillips (“Executive”), acknowledges and agrees
that, on January 15, 2010, Diedrich Coffee, Inc. (“Diedrich”) and Executive
entered into that certain Separation Agreement and General Release (the
“Separation Agreement”), whereby Diedrich and Executive reached a final and
binding agreement regarding Executive’s separation from Diedrich’ employment.
This General Release and Waiver (this “General Release”) is being executed
pursuant to the requirements of the Separation Agreement. Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Separation Agreement.

1. Termination. Executive acknowledges and agrees that Executive’s employment
relationship with Diedrich has terminated effective as of the date of this
General Release.

2. Release.

(a) In consideration for the benefits and agreements provided in the Separation
Agreement, Executive hereby, for Executive and on behalf of Executive’s
affiliates, heirs, executors, administrators and assigns (collectively, the
“Releasing Parties”), fully and completely releases, waives, forever discharges
and holds harmless Diedrich, Green Mountain Coffee Roasters, Inc. and each of
their subsidiaries and affiliates, and all of their respective shareholders,
partners, members, beneficiaries, trustees, managers, officers, directors,
employees, agents and representatives, and each of their respective successors,
assigns, heirs, executors and administrators (each, a “Released Party” and
collectively, the “Released Parties”), from and against any and all actions,
claims, causes of action, suits at law or in equity, arbitrations, demands,
damages, obligations, debts, liabilities, charges, complaints, controversies,
disbursements, losses, injuries, interest, fees, costs, expenses (including
reasonable attorneys’ fees and expenses) and other liabilities of any kind or
nature whatsoever, known or unknown, suspected or not, fixed or contingent,
whether heretofore or hereafter accruing, which have arisen, or may have arisen
for or because of any matter or action or inaction or thing done or not done by
any Released Party (each, a “Claim” and collectively, “Claims”), which Executive
ever had, now has or hereafter may have, or which the Releasing Parties may
have, by reason of any matter, cause or thing whatsoever, including any Claims
directly or indirectly as a result of, in connection with, arising out of or
relating in any way to, Executive’s employment relationship with Diedrich, the
terms and conditions of that employment relationship, and the termination of
that employment relationship (collectively, the “Releases”). The Releases are
intended to and shall include any and all Claims that Executive can or could
assert against one or more of the Released Parties for wrongful discharge,
discrimination, harassment, breach of contract, retaliation, defamation or other
torts arising under any federal, state, local or common law. The released Claims
are further intended to and shall include any and all Claims that Executive can
or could assert against one or more of the Released Parties under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), Title VII of
the Civil Rights Act of 1964, as amended, the Executive Retirement Income
Security Act of 1974, as amended, the Rehabilitation Act of 1973, as amended,
the



--------------------------------------------------------------------------------

Workers Adjustment Retraining and Notification Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, and any state law comparable to
the foregoing laws, and any other federal, state, local or common law now or
hereafter recognized, including any and all laws regulating employment, wages,
back or front pay, employee benefits, compensatory damages, punitive damages,
liquidated damages, attorneys’ fees, expenses and costs, except to the extent
Executive’s rights under such law may not lawfully be waived. This release and
waiver also applies to any Claims brought by any person, agency or class action
under which Executive might have any right or benefit. This General Release
shall be effective without regard to the legal nature of the claims raised and
without regard to whether any such claims are based upon tort, equity, implied
or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, Executive represents, warrants and
agrees that, as of the date of this General Release: (i) Executive has not filed
or asserted, or caused to be filed or asserted on Executive’s behalf, any Claim
against any Released Party and, to the best of Executive’s knowledge and belief,
no outstanding Claim has been filed or asserted against any Released Party on
Executive’s behalf; (ii) Executive has not reported any improper, unethical or
illegal conduct or activities to any human resources representative, director,
counsel, agent or other representative of Diedrich; and (iii) there has been no
assignment or transfer (whether actual or purported) to any person or entity
whatsoever of the Claims released hereunder by Executive and no liens have been
filed against such Claims, and Executive agrees to indemnify, defend and hold
harmless the Released Parties from and against any and all Claims, based on or
arising out of any such assignment or transfer (whether actual or purported) of
any Claims or any portion thereof or interest therein. Executive agrees to
forever refrain and forebear from commencing, instituting or prosecuting, or
causing to be commenced, instituted or prosecuted, any arbitration, lawsuit,
action or other proceeding, in law, equity or otherwise, against any Released
Party, in any way arising out of or relating to any of the Releases (or the
Claims released thereby), including any action claiming that this General
Release, or any portion thereof, was fraudulently induced. Executive further
agrees that, if any court assumes jurisdiction of any Claim against any Released
Party on behalf of Executive, Executive shall request that the matter be
dismissed with prejudice. Executive also agrees that, in the event that
Executive breaches this subsection, Executive shall pay any and all costs,
expenses and attorneys’ fees actually incurred by each Released Party in
defending or otherwise responding to or participating in any such action or
proceeding.

(c) Executive expressly waives and relinquishes all rights and benefits under
section 1542 of the Civil Code of the State of California (“Section 1542”) and
any similar statute of the United States or any state or territory of the United
States relating to the subject matter of this General Release, and does so with
understanding and acknowledgement of the significance and consequences of such
waiver. Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

9



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing full and complete Releases, Executive expressly acknowledges that
this General Release is intended to include in its effect, without limitation,
all Claims which Executive does not know or suspect to exist in Executive’s
favor at the time of execution hereof, and that this General Release
contemplates the extinguishment of any such Claims. In connection with
Executive’s above waiver and relinquishment of rights and benefits, Executive
hereby acknowledge that Executive is aware that Executive, or Executive’s
attorneys, may hereafter discover claims or facts or legal theories in addition
to or different from those which Executive now knows or believes to exist with
respect to the subject matter of this General Release, the Claims or the
Released Parties, but that it is Executive’s intention hereby to fully, finally
and forever settle and release all of the disputes and differences, known or
unknown, suspected or unsuspected, which do now exist, may exist in the future
or heretofore have existed, by reason of any acts, circumstances, facts, events
or transactions (i) arising out of the termination of Executive’s employment
pursuant to the Separation Agreement or (ii) occurring before the date of this
General Release. Executive further acknowledges, understands and agrees that
there is a risk and possibility that Executive may incur or suffer some further
loss or damage which is in some way caused by or attributable to the occurrences
or events released herein, but which are unknown at the time this General
Release is executed. Executive expressly agrees, however, that this General
Release and the Releases shall remain in effect notwithstanding the discovery or
existence of any such additional or different claims, facts or damages.

Executive’s Initials:                                             

(d) Nothing in this General Release shall affect Executive’s right to enforce
the provisions of the Separation Agreement to obtain the economic and other
benefits to which Executive is entitled thereunder.

3. Acknowledgements. Executive acknowledges and understands that the release of
claims under the ADEA is subject to special waiver protection under 29 U.S.C.
§ 626(f). In accordance with that section, Executive specifically acknowledges
and agrees that Executive is knowingly and voluntarily releasing and waiving any
right or claims of discrimination under the ADEA. In particular, Executive
acknowledges and understands the following:

(a) Executive is waiving rights or claims under the ADEA in exchange for the
payments and benefits described herein, which are in addition to anything of
value to which he otherwise is entitled.

(b) Executive has been given a full twenty-one (21) days to consider this
General Release before executing it (although Executive is not required to wait
the full twenty-one (21) days).

(c) Executive has been advised to consider the terms of this General Release and
to consult with an attorney of Executive’s choice prior to executing this
General Release. Executive has carefully read and fully understands all of the
provisions of this General Release, and has freely and voluntarily entered into
this General Release without any threat, coercion or intimidation by any person.

 

10



--------------------------------------------------------------------------------

(d) Executive will have a full seven (7) days following the execution of this
General Release to revoke this General Release and understands that this General
Release shall not become effective or enforceable until the revocation period
has expired. (Any such revocation shall be in writing and shall be delivered to
the Chairman of the Board of Diedrich.)

(e) Executive’s rights or claims under the ADEA that may arise after the date on
which this General Release is executed are not waived, and Executive is not
waiving the right to file a complaint or charge with the EEOC or participate in
any investigation or proceeding conducted by the EEOC.

4. Severability. If any provision, or portion of a provision, of this General
Release is held to be invalid, void or unenforceable for any reason, the
remainder of this General Release shall remain in full force and effect, as if
such provision, or portion of a provision, had never been contained herein. The
unenforceability or invalidity of a provision of this General Release in one
jurisdiction shall not invalidate or render that provision unenforceable in any
other jurisdiction. This General Release may be executed in counterparts, all of
which taken together shall constitute one instrument.

5. Governing Law; Construction. This General Release shall be governed by the
laws of the State of California without regard to its conflicts of laws rules.
This General Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any party, irrespective of
which party drafted this General Release or any portions of it. Any uncertainty
or ambiguity existing in this General Release shall not be interpreted against
any party as a result of the manner of the preparation of this General Release.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, has executed this
General Release as of the date written below.

 

  J. Russell Phillips       Date

 

12